               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS S. WASHAM,                      :       Civil No. 1:19-CV-838
                                       :
       Petitioner,                     :       (Magistrate Judge Carlson)
                                       :
       v.                              :
                                       :
JOSHUA SHAPIRO, et al.,                :
                                       :
       Respondents.                    :


                            MEMORANDUM ORDER

I.   Statement of Facts and of the Case

     The petitioner, Thomas Washam, is a state prisoner and a familiar habeas corpus

litigant in this court. Washam has on numerous occasions previously filed habeas

corpus petitions challenging aspects of his 1987 state murder conviction and sentence

in the Court of Common Pleas of Delaware County. Washam v. Mahally, No. 1:16-

CV-564, 2016 WL 2624973, at *1 (M.D. Pa. May 9, 2016); Washam v. Proud, No.

1:13-CV-052, 2013 WL 420674, at *1 (M.D. Pa. Feb. 1, 2013); Washam v. Walsh,

No. CIV.A. 1:11-0540, 2011 WL 2194081, at *1 (M.D. Pa. May 18, 2011), report

and recommendation adopted, No. 1:11-CV-540, 2011 WL 2194408 (M.D. Pa. June

6, 2011). In each instance, we recognized that petition solely entailed issues relating

to a state conviction and sentence imposed by a state court in Delaware County,
                                           1
matters which fall within the territorial jurisdiction of the United States District Court

for the Eastern District of Pennsylvania. 28 U.S.C. § 118(a). Because these prior

petitions raised matters which related entirely to a state conviction and sentence in

the Eastern District of Pennsylvania, we either dismissed these cases, or ordered these

matters transferred to the United States District Court for the Eastern District of

Pennsylvania for further proceedings.

      Washam has now filed yet another petition for writ of habeas corpus with this

court. (Doc. 1.) The meaning of this pleading is not entirely clear, a difficulty we

have encountered in the past when presented with Washam’s filings. See Washam v.

Mahallay, No. 1:15-CV-2397, 2015 WL 9873810, at *1 (M.D. Pa. Dec. 16, 2015),

report and recommendation adopted sub nom. Washam v. Mahally, No. 1:15-CV-

2397, 2016 WL 235025 (M.D. Pa. Jan. 20, 2016). However, what remains clear is

that a writ challenging a conviction in the Court of Common Pleas of Delaware

County falls within the territorial jurisdiction of the United States District Court for

the Eastern District of Pennsylvania and should be transferred to that court for its

consideration. 28 U.S.C. § 118(a). Accordingly, for the reasons set forth below, it is

ordered that this case be transferred to the United States District Court for the Eastern

District of Pennsylvania.




                                            2
II.   Discussion

             A. This Case, Which Involves a Conviction and Sentence in the
                Eastern District of Pennsylvania, Should be Transferred to the
                Eastern District of Pennsylvania.

      In this case, we find that this petition should be transferred to the federal district

court in the Eastern District of Pennsylvania—the venue where the petitioner was

convicted, and the venue where the state sentence that is the subject of this habeas

corpus petition was imposed. For state prisoners like Washam, who seek to contest

some aspect of their state sentences, 28 U.S.C. § 2241(d) specifies where habeas

corpus petitions should be filed, and provides as follows:

      Where an application for a writ of habeas corpus is made by a person in
      custody under the judgment and sentence of a State court of a State
      which contains two or more Federal judicial districts, the application
      may be filed in the district court for the district wherein such person is
      in custody or in the district court for the district within which the State
      court was held which convicted and sentenced him and each of such
      district courts shall have concurrent jurisdiction to entertain the
      application. The district court for the district wherein such an application
      is filed in the exercise of its discretion and in furtherance of justice may
      transfer the application to the other district court for hearing and
      determination.

28 U.S.C. § 2241(d).

      Thus, state prisoner habeas corpus petitions may be brought in the federal

judicial district in which the state court of the conviction is located or, when the

prisoner is confined in a prison located in another federal district in the same state as

the state of conviction, the petition may also be brought in the district of confinement.
                                            3
See 28 U.S.C. § 2241(d). However, § 2241(d) also provides that the district court for

the district in which the petition is filed may “in furtherance of justice” transfer the

petition to the federal district court in which the state court of the conviction is

located. 28 U.S.C. § 2241(d). See also Miller v. Hambrick, 905 F.2d 259, 262 (9th

Cir. 1990).

      In this case, the petitioner is a state prisoner who wishes to file a habeas corpus

petition with the United States District Court for the Middle District of Pennsylvania

challenging a state conviction arising out of a case prosecuted in the Eastern District

of Pennsylvania, a conviction and underlying state case which are matters that fall

under the territorial jurisdiction of the United States District Court for the Eastern

District of Pennsylvania. 28 U.S.C. § 118(a). Given that this offense, state

prosecution, and sentencing all took place in the Eastern District of Pennsylvania, it

would be in the interest of justice to transfer this petition to the United States District

Court for the Eastern District of Pennsylvania. 28 U.S.C. § 2241(d). See also Miller,

905 F.2d at 262.

      Indeed, the United States District Courts for Pennsylvania’s three federal

judicial districts have customarily transferred petitions of this type to the district of

conviction for substantive habeas proceedings. Helfrich v. Coleman, No. 10-958,

2010 WL 1337728 (E.D. Pa. April 6, 2010); McKeever v. McGrady, No. 08-2905,

2008 WL 5101729 (E.D. Pa. Nov. 26, 2008); Fletcher v. Rozum, No. 08-716, 2008
                                            4
WL 2609826 (W.D. Pa. June 26, 2008); Reinhold v. Rozum, No. 4:CV-07-1997,

2007 WL 4248273 (M.D. Pa. Nov. 30, 2007). This course of action, in turn, is

consistent with the guidance of the United States Court of Appeals for the Third

Circuit, which has “note[d] that it is quite clear that ordinarily a transfer of a [habeas]

proceeding relating to the validity of the petitioner's conviction from the district of

confinement to the district of sentencing would be in furtherance of the convenience

of the parties and witnesses. See Dorsainvil, 119 F.3d at 249; Meadows, 426 F.2d at

1183 n. 9.” In re Nwanze, 242 F.3d 521, 526 n.2 (3d Cir. 2001). Thus, this practice

is permitted by statute, is commonplace, is endorsed by the Court of Appeals,

achieves a desirable uniformity of approach among the three districts in the matter of

exercising jurisdiction in these cases, and serves the interests of the litigants in those

cases where hearings are required.

      Further, we observe that an order transferring this case to Eastern District of

Pennsylvania for additional proceedings also protects the petitioner’s rights as a pro

se litigant. Such a transfer order avoids any unintended prejudice to the petitioner

which might flow from a dismissal of this action. See Burnett v. New York Cent. R.

Co., 380 U.S. 424, 430 (1965). Moreover, addressing the question of venue in this

fashion would not constitute a ruling on the merits of the petitioner’s claims, thus

assuring that the petitioner can have his case heard on its merits in the most



                                            5
appropriate forum. See generally, 18 Wright, Miller & Cooper Federal Practice and

Procedure, § 4436, at 338.

      Finally, we note that this case is presently referred to the undersigned, a United

States Magistrate Judge, but is not assigned to a district court judge. However, we do

not believe that the current judicial staffing of this case is an impediment to the entry

of a transfer order by this court since:

      A motion to transfer venue ... involves a non-dispositive pretrial matter
      which a magistrate judge may determine pursuant to 28 U.S.C. §
      636(b)(1)(A). See Silong v. United States, 5:05–CV–55–OC–10GRJ,
      2006 WL 948048, at *1 n. 1 (M.D. Fla. April 12, 2006); Blinzler v.
      Marriott Int'l, Inc., No. Civ. A. 93–0673L, 1994 WL 363920, at *2
      (D.R.I. July 6, 1994); O'Brien v. Goldstar Tech., Inc., 812 F.Supp. 383
      (W.D.N.Y. 1993); Russell v. Coughlin, No. 90 Civ. 7421, 1992 WL
      209289 (S.D.N.Y. Aug. 19, 1992); Hitachi Cable Am., Inc. v. Wines,
      Civ.A. No. 85–4265, 1986 WL 2135 (D.N.J. Feb.14, 1986). This is true
      “because it can only result in the transfer of a case to another federal
      district, not in a decision on the merits or even a determination of federal
      jurisdiction.” Adams v. Key Tronic Corp., No. 94 Civ. AO535, 1997
      WL 1864, at *1 (S.D.N.Y. Jan. 2, 1997) (collecting cases).

Berg v. Aetna Freight Lines, CIV.A. 07–1393, 2008 WL 2779294 (W.D. Pa. July 15,

2008). See, e.g., Brett v. Gertz, 3:12–CV–1429, 2012 WL 4839006 (M.D. Pa.

Sept.12, 2012) report and recommendation adopted, 3:CV–12–1429, 2012 WL

4838997 (M.D.Pa. Oct.10, 2012) (citing Market Transition Facility of New Jersey v.

Twena, 941 F.Supp. 462 (D.N.J. 1996)); Holley v. Robinson, CIV. 1:10–CV–585,

2010 WL 1837797 (M.D. Pa. Apr. 2, 2010) report and recommendation adopted,

1:10–CV–585, 2010 WL 1837793 (M.D. Pa. May 6, 2010) (same).



                                           6
      Therefore, the decision to transfer a case rests within the jurisdiction and sound

discretion of a United States Magistrate Judge under 28 U.S.C. § 636(b)(1)(A),

subject to appeal to the district court for an abuse of that discretion. See Franklin v.

GMAC, CIV.A. 13–0046, 2013 WL 140042 (W.D. Pa. Jan. 10, 2013) (“Orders to

transfer are not listed as dispositive..... A Magistrate Judge may rule on such matters

pursuant to 28 U.S.C. § 636(b)(1)(A). See, e.g., Silong v. United States, 2006 WL

948048, at *1 n. 1 (M.D. Fla. 2006). See also In re U.S. Healthcare, 159 F.3d 142,

145 (3d Cir. 1998) (a dispositive order is one that “terminates the matter in the federal

court”). This is true “because [the ruling] can only result in the transfer of a case to

another federal district, not in a decision on the merits or even a determination of

federal jurisdiction.” Adams v. Key Tronic Corp., 1997 WL 1864, at *1 (S.D.N.Y.

1997) (collecting cases). See also Holley v. Robinson, 2010 WL 1837797, *2 (M.D.

Pa. 2010) (since “order transferring a case is not a dispositive final order in that case,

this proposed transfer is a matter which lies within the authority of either the district

court, or this [magistrate] court.”); Berg v. Aetna Freight Lines, 2008 WL 2779294,

at *1 (W.D. Pa. 2008) (“A motion to transfer venue pursuant to 28 U.S.C. § 1404(a)

involves a non-dispositive pretrial matter which a magistrate judge may determine

pursuant to 28 U.S.C. § 636(b)(1)(A)” (collecting cases)). Where an appeal is taken

from a Magistrate Judge’s ruling on a non-dispositive motion the “clearly erroneous

or contrary to law” standard of review applies. See 28 U.S.C. § 636(b)(1)(A) (stating

standard of review for non-dispositive matters); Fed.R.Civ.P. 72(a) (same); Local
                                            7
Rule 72.1.3(B) (same).) McManus v. Giroux, No. 3:13-CV-1729, 2013 WL 3346848,

at *2 (M.D. Pa. July 2, 2013).

       An appropriate order follows.

III.   Order

       For the foregoing reasons, IT IS ORDERED that this case be transferred to the

United States District Court for the Eastern District of Pennsylvania for further

proceedings pursuant to 28 U.S.C. § 2241(d).

       So ordered this 16th day of May 2019.



                                       /s/ Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                         8
